                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-MC-185-FDW-DCK

 GRUPO PETROTEMEX, S.A., DE C.V. and                  )
 DAK AMERICAS LLC,                                    )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 POLYMETRIX AG,                                       )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Jodie Herrmann Lawson, concerning Erick W.

Schweibenz on December 11, 2019. Erick W. Schweibenz seeks to appear as counsel pro hac vice

for Plaintiffs Grupo Petrotemex, S.A. de C.V. and DAK Americas LLC. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Erick W.

Schweibenz is hereby admitted pro hac vice to represent Plaintiffs Grupo Petrotemex, S.A. de C.V.

and DAK Americas LLC.

         SO ORDERED.
                                        Signed: December 11, 2019
